Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This office action is responsive to the Amendment filed on 05 February 2021.  As directed by the Amendment, claims 1 and 12 have been amended.  Claims 1-5, 7-8, and 12-16 are pending in the application.

Claim Objections
3.	In view of the amendment to claim 1 replacing “combing” with “combining,” the previous objection to claim 1 for minor informality has been withdrawn.

	Claims 1 and 12 are newly objected to for the following informalities:
	Claims 1 and 12 recite “order[ing] the plurality of representative cases within each classified cluster in ascending order from the largest score.”  An “ascending” order based on score cannot begin from the “largest” score.  For the purposes of examination, this limitation will be interpreted as “in ascending order from the smallest score” or “in descending order from the largest score,” as any disclosed method or apparatus capable of performing one such ordering will inherently be capable of performing the other.
Appropriate correction is required.



Response to Arguments
4.	The Remarks filed on 05 February 2021 have been fully considered.  Although the arguments presented concern newly amended claim language, the Examiner respectfully disagrees with the Applicant’s assertion that the previously cited references, particularly the Vaithyanathan reference, do not disclose or teach the amended claim limitations.

	On page 13 of the Remarks filed on 05 February 2021, the Applicant states:


    PNG
    media_image1.png
    190
    663
    media_image1.png
    Greyscale

	
On pages 13-14 of the Remarks, the Applicant makes a similar statement regarding the Vaithyanathan reference.

The preamble of amended method claim 1 recites [a] relevant information acquisition method for improving work efficiency of a user serving as an operator in a call center.  The preamble of apparatus claim 12 contains similar amended language.  
The preamble language “for improving work efficiency of a user serving as an operator in a call center” merely describes a desired purpose or effect of the claimed method, as well as an intended field of use for the claimed method.  As such, this language does not appear to limit the scope of the claimed method or apparatus itself, and will be given no or minimal patentable weight by the Examiner.  (See MPEP 2103(I)(C) “The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble)”

Further, the Examiner respectfully disagrees with the Applicant’s assertion that the Vaithyanathan reference does not teach the above amended limitations. Vaithyanathan 5:38-46 recites “For example, in an experiment conducted by the inventors, a bag-of-words model was used to determine a list of words for an experimental domain.  The model was operated on a UNIX_95 hotline database maintained by Digital Equipment Corporation™ which is presently indexed by approximately 300,000 words.  This database contains documents generated by customers and hotline employees to describe problems and explain how they were resolved.”  The recited “UNIX_95 hotline” and “hotline employees” fairly read on the claimed user serving as an operator in a call center.  Likewise, the recited “documents generated by customers and hotline employees to describe problems and explain how they were resolved” reads on the amended claim language of target document in the form of an inquiry from a customer expressing a problem.  The system and method taught by Vaithyanathan in which hotline database documents generated by customers and hotline employees are analyzed, processed and clustered may be used for “improving work efficiency of a user serving as an operator in a call center” as recited in the preambles of claims 1 and 12.



    PNG
    media_image2.png
    333
    642
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    333
    654
    media_image3.png
    Greyscale


The Examiner respectfully disagrees.  The amended claim limitations will be addressed in more detail in the rejections below, but the Applicant’s attention is directed to Fig. 5 of the Vaithyanathan reference.

Fig. 5 of Vaithyanathan presents the displayed results of a database query.  The resulting relevant documents are clustered into groups, with the groups displayed in descending ranked order based on the number of relevant documents within each group.  Each group also displays representative keywords for the group, as well as several representative documents with the group.  Further, a relevance score is displayed for each representative document in the group, and the representative documents within the group are displayed in order beginning with the representative document having the highest relevance.
The Examiner contends that the previously cited Vaithyanathan reference teaches all of the newly amended claim limitations in independent claims 1 and 12.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


7.	Claims 1, 3-4, 8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al., (US 2010/0017390, hereinafter “Yamasaki”) (previously cited) in view of Vaithyanathan et al.,  (US 5,857,179, hereinafter “Vaithyanathan”) (previously cited)

Regarding claim 1, Yamasaki discloses [a] relevant information acquisition method […], comprising: extracting, by a processor, characteristic terms from a target document […] to create a first terms list; (Yamasaki ¶ [0035] the text body extraction unit analyzes the document and “the semantic attribute analysis unit attaches related attributes to words categorized as keywords.”) 
deleting, by the processor, terms from the first term list to form a first reduced terms list, wherein the terms that do not exist in a search history dictionary are deleted from the first terms list; (Yamasaki ¶ [0037-39] “The document characteristic vector creation unit extracts a document representative keyword chosen from words which have been accorded semantic attributes.[…] It then creates a user preference vector by processing the document representative together with information stored within history storage unit.” (including the history of user searches).  “The document characteristic keywords for each document is first extracted and certainty factors based on the user preference vector are attached to the semantic attributes of the keywords, thereby creating a list. The list is then compared to the user preference vector to create 
[…] identifying, by the processor, one or more clusters based on the extracted characteristic terms,[…]; (Yamasaki ¶ [0040] “The keyword extraction unit carries out clustering on the document characteristic vectors before it extracts the cluster representative keywords”) 
classifying, by the processor, the one or more clusters to form classified clusters based on labels of each of the one or more clusters; (Yamasaki ¶ [0041] “Similarly for the cluster representative keywords, all cluster representative keywords can be extracted before the distances between cluster representative keywords are calculated. The cluster representative keywords with the largest distance between them can then be chosen and extracted [to be used as cluster labels]”) 
and displaying, by the processor, the classified clusters and a part or all of the target document. (Yamasaki ¶ [0042] “The display unit then takes the keywords selected to represent the documents and/or clusters and displays them along with the search results titles and abstracts”)

Yamasaki does not disclose for improving work efficiency of a user serving as an operator in a call center.  The recitation in the preamble of for improving work efficiency merely describes a desired effect of the claimed method without limiting the method itself, and is not given patentable weight.
Vaithyanathan teaches a user serving as an operator in a call center (Vaithyanathan, 5:38-43 “in an experiment conducted by the inventors, a bag-of-words 

Yamasaki further does not disclose in the form of an inquiry from a customer expressing a problem.
Vaithyanathan teaches in the form of an inquiry from a customer expressing a problem (Vaithyanathan 5:43-46 “This database contains documents generated by customers and hotline employees to describe problems and explain how they were resolved.”

Yamasaki further does not disclose extracting, by the processor, technical terms from the target document by comparing the target document and a technical term dictionary, the technical terms being found in both the target document and the technical term dictionary to create a second terms list; combining, by the processor, the first reduced terms list and the second terms list to form extracted characteristic terms.  
Vaithyanathan teaches extracting, by the processor, technical terms from the target document by comparing the target document and a technical term dictionary, the technical terms being found in both the target document and the technical term dictionary to create a second terms list; combining, by the processor, the first reduced terms list and the second terms list to form extracted characteristic terms (Vaithyanathan, 5:38-43 “in an experiment conducted by the inventors, a bag-of-words model was used to determine a list of words for an experimental domain.  The model was operated on a UNIX_95 hotline database maintained by Digital Equipment Corporation which is presently indexed by approximately 300,000 words.”; Vaithyanathan, 5:54-55 “The pre-processing steps listed above reduced the 300,000 words in the domain to 11,707.”  [This pre-processed “experimental domain” of Vaithyanathan represents a “technical term dictionary” of 11,707 words derived from the UNIX_95 hotline database.]; Vaithyanathan, 5:55-63, “Given a document, for each word in the domain, step 21 (see FIG. 2) of process 37 calculates a weight of that word as used in the document. The weight defines one of the M vector values for the document's vector. Vector values for domain words that do not appear in the document are set to zero. Weightings (or vector values) of the domain words appearing in the document are defined by popular weighting methods”
[In Vaithyanathan, the document (corresponds to claimed “target document”) is compared to the domain (corresponds to claimed “technical terms dictionary), and words that appear in both the document and the domain are represented by weighted vector values in the document’s vector.  Dictionary words that do not appear in the document are represented by zero-valued vector values.  Thus, the resulting set of non-zero valued document vectors after the comparison correspond to the claimed “second 

Yamasaki further does not disclose wherein the one or more clusters are ranked.
Vaithyanathan teaches wherein the one or more clusters are ranked (Vaithyanathan Fig. 5 and 10:13-21 “Each cluster summary 104A-F includes a cluster identification number 112A-F, keywords 105A-F, and document titles 106A-F.  The identification numbers 112A-F identify a given cluster in a particular domain.  A document count 107A-F is returned along with the identification number 112A-F to indicate the number of documents in the cluster which resulted in query ‘hits’.  For example, 64 documents 107A in cluster 0 112A resulted in hits from the query ‘backup’ 102.” [Note that in Fig. 5, the clusters are presented in decreasing order of the number of documents in the cluster which resulted in query hits.]

Although Yamaski discloses displaying, by the processor, the classified clusters and a part or all of the target document as described above, Yamasaki does not disclose including within each classified cluster a plurality of representative cases having high mutual relevance, 
assigning a score to each of the plurality of representative cases within the classified cluster based upon its mutual relevance, 
ordering the plurality of representative cases within each classified cluster in ascending order from the largest score; 

[…] wherein the one or more clusters is displayed in order of ranking.
	
Vaithyanathan teaches including within each classified cluster a plurality of representative cases having high mutual relevance, 
assigning a score to each of the plurality of representative cases within the classified cluster based upon its mutual relevance, 
ordering the plurality of representative cases within each classified cluster in ascending order from the largest score; 
-and-
[…] wherein the one or more clusters is displayed in order of ranking. (Vaithyanathan Fig. 5 and 10:6-42 In Fig. 5, a query 102 of “backup” has resulted in a number 103 of relevant references (in this case, 2,272 references).  The results of the query are presented in “Groups” 112(A-F) [corresponds to claimed clusters], with the groups ranked by the number of relevant documents 107(A-F) contained within each group [corresponds to the claim limitation wherein the one or more clusters is displayed in order of ranking.]  
Within each group, there is a “cluster summary” 104(A-F) containing relevant keywords for the cluster.  Each group also contains several document titles 106(A-F) for representative documents [corresponds to claimed “representative cases”] within the group, selected based on their vector distance from the cluster centroid [corresponds to claimed including within each classified cluster a plurality of representative cases having high mutual relevance.]  
108A-111A is displayed which represents the vector distance from the document to the centroid of that particular cluster.  The vector distance from the document to the cluster centroid represents the relevance of the document, with smaller distances indicating a more relevant document, since the document is “closer” to the centroid that is determined by the feature vectors of all of the documents within the same cluster. [The vector distance for each displayed document corresponds to the claimed assigning a score to each of the plurality of representative cases within the classified cluster based upon its mutual relevance.]
The representative documents within each group are ordered by their vector distance scores, in order from the smallest vector distance corresponding to the most relevant document within the group to the largest vector distance for the displayed representative documents. [corresponds to the claimed ordering the plurality of representative cases within each classified cluster in ascending order from the largest score, with the caveat that the “largest” score representing the document with the highest relevance within the group is actually the numerically lowest vector distance.]

Vaithyanathan is analogous art, as it is directed to the tasks of extracting keywords from documents and clustering and displaying documents based on their relevance to a query.



Claims 12 and 13 recite similar limitations as claim 1, and are rejected under the same rationale as applied to claim 1 above.

Regarding claim 3, the combination of references as applied to claim 1 above teaches [t]he relevant information acquisition method according to claim 1.  Further, Vaithyanathan teaches wherein the technical term dictionary contains terms that appear as keywords in a manual of a target product or in materials of a field related to that product. (Vaithyanathan, 5:38-46 “a bag-of-words model was used to determine a list of words for an experimental domain [corresponds to claimed “technical term dictionary”].  The model was operated on a UNIX_95 [corresponds to claimed “target product”] hotline database maintained by Digital Equipment Corporation 

Regarding claim 4, the combination of references as applied to claim 1 above teaches [t]he relevant information acquisition method according to claim 1.  Further, Yamasaki discloses wherein the characteristic terms included in the one or more clusters are totaled for each of the clusters, and a few top terms are identified from the totals among the characteristic terms and are assigned as the labels of that cluster.(Yamasaki ¶¶ [0040-42], “The keyword extraction unit 19 carries out clustering on the document characteristic vectors before it extracts the cluster representative keywords as well as the document representative keywords for the documents contained within the cluster. The document representative keywords for all the documents contained in the cluster can be extracted and the distances between document representative keywords can be calculated. The document representative keywords with the largest distance between them is chosen and extracted. [0041] Similarly for the cluster representative keywords, all cluster representative keywords can be extracted before the distances between cluster representative keywords are calculated. The cluster representative keywords with the largest distance between them can then be chosen and extracted.[0042] The display unit 20 then takes the keywords selected to represent the documents and/or clusters and display them along with the search result titles and abstracts.”)


Regarding claim 8, the combination of references as applied to claim 1 above teaches [t]he relevant information acquisition method according to claim 1.  Further, Vaithyanathan teaches wherein, upon acquiring cases that may become a reference upon examining a cause of and measures taken against an event described in the target document (Vaithyanathan, 5:38-46 “a model was used to determine a list of words for an experimental domain.  The model was operated on a UNIX_95 hotline database maintained by Digital Equipment Corporation which is presently indexed by approximately 300,000 words.  This database contains documents generated by customers and hotline employees to describe problems and explain how they were resolved” [corresponds to “cause of and measures taken against an event described in the target document”).  Yamasaki discloses by using a new keyword input by the user, that keyword is added to the search history dictionary.  (Yamasaki, Fig. 14A and ¶ [0008] “A storage unit stores the search keywords as user history data so as to keep track of user preference.”)

Regarding claim 14, the combination of references as applied to claim 1 above teaches [t]he relevant information acquisition method according to claim 1.  Further, Vaithyanathan teaches wherein the extracting characteristic terms is performed using Term Frequency-Inverse Document Frequency (TF-IDF) (Vaithyanathan, col. 5, line 61 - Col. 6, line 33, “TF-IDF is one of the most popular weighting methods used in document clustering and classification and represents a relationship between the number of occurrences of a term in an article, the total number of articles in which a term appears, and the total number of articles in a domain.  The terms extracted from the article are placed in an NxM matrix, where N is the number of documents in the domain and M is the number of terms in the domain”)

Claim 15 recites similar limitations as claim 14 and is rejected under the same rationale as applied to claim 14 above.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki and Vaithyanathan in further view of Dogan et al., “Click-words: learning to predict document keywords from a user perspective,” Bioinformatics, Vol. 26, no. 21 2010, pages 2767-2775, hereinafter “Dogan.” (previously cited)

Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he relevant information acquisition method according to claim 1.  Further, Yamasaki discloses wherein the search history dictionary includes […] usage dates for each of the terms included in the search history dictionary. (Yamasaki, Fig. 2 and ¶¶ [0029-30] the History Storage Unit records the date and time for prior search keywords, with a separate timestamped entry for each appearance of the keyword in the history).
Yamasaki does not explicitly disclose usage counts for each of the terms included in the search history dictionary.  Vaithyanathan teaches usage counts (Vaithyanathan, col. 5, line 61 - Col. 6, line 33, “TF-IDF is one of the most popular weighting methods used in document clustering and classification and represents a relationship between the number of occurrences of a term in an article, the total number of articles in which a term appears, and the total number of articles in a domain.”  [The TF-IDF method is operable to count the occurrences of terms in a domain consisting of a single document or article.]  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to utilize the TF-IDF method of Vaithyanathan to count occurrences of terms in the search history of Yamasaki, as this represents the application of the known technique of TF-IDF to achieve the predictable result of counting the number of times a term appears in an article.  See MPEP § 2141(III)(D).
The above combination does not teach wherein when the usage count for a particular term among the terms in the search history dictionary is in a predetermined percentile, the particular terms is not deleted from the first term list.
Dogan teaches wherein when the usage count for a particular term among the terms in the search history dictionary is in a predetermined percentile, the particular terms is not deleted from the first term list. Dogan, Fig. 1 “User click-words are listed by the frequency in which they appear in user queries for this article.”; Dogan pg. 2769, Col. 2, lines 2-5, “Next, we computed click-words of a given article: popular words that appeared in at least 10% of the user queries that produced clicks for that article during the same period of time.”; Ibid., first full paragraph, “We computed the TF–IDF weight for each of the words in the title and abstract of an article and ranked them according to their weight.” [In addition to determining TF-IDF rankings for keywords within the article, the system of Dogan further finds the document keywords that have appeared as search terms in at least a determined percentage of searches that produced clicks for that document, and preserves these terms as “click-words.”
Dogan is analogous art, as it is directed to the task of extracting document keywords.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the keyword extraction of Yamasaki with the search history-based “click-word” calculation of Dogan, the benefit being that “keyword frequency in query log files substantially helped the linguistic features and information retrieval-based features in identifying content-based keywords of web pages,” (Dogan, pg. 2768, last paragraph) and “Click-through logs seem the perfect source of information when deciding which documents to show in response to a query. It can be thought of as the result of users voting in favor of the document that they found interesting.” (Dogan, pg. 2769, Col. 1, ¶ 1.


9.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki and Vaithyanathan in further view of Pedersen et al., (US 5,442,778, hereinafter “Pedersen”) (previously cited).

Regarding claim 5, the combination of references as applied to claim 1 above teaches [t]he relevant information acquisition method according to claim 1.  
The above combination does not teach wherein, for each of the one or more clusters, cases having a high mutual relevance among the cases in a particular cluster are determined to be representative cases of that particular cluster.  
Pedersen teaches wherein, for each of the one or more clusters, cases having a high mutual relevance among the cases in a particular cluster are determined to be representative cases of that particular cluster (Pedersen, 5:61 - 6:2 “Cluster Digest is a cluster summarization suitable as a cluster display method.  The Cluster Digest summary lists a fixed number of topical words plus the document titles of a few typical documents, where topical words are those that often occur in the cluster, and typical documents are those close to the cluster centroid.”)
Pedersen is analogous art, as it is in the field of document classification and keyword extraction.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the document clusters of Yamasaki with the Cluster Digest of Pedersen, the benefit being that using the Cluster Digest to identify typical documents close to the cluster centroid provides a suitable method for displaying calculated clusters, as cited above by Pedersen at 5:61 – 6:2.

Regarding claim 7, the combination of references as applied to claim 1 above teaches [t]he relevant information acquisition method according to claim 1.  
The combination does not explicitly teach wherein the one or more clusters are classified according to a number of cases, which belong to a respective cluster, that may become a reference upon examining a cause of and measures taken against an event described in the target document.  
Pedersen teaches wherein the one or more clusters are classified according to a number of cases, which belong to a respective cluster, that may become a reference upon examining a cause of and measures taken against an event described in the target document (Pedersen, 5:61 - 6:2 Cluster Digest is a cluster summarization suitable as a cluster display method.  The Cluster Digest summary lists a fixed number of topical words plus the document titles of a few typical documents, where topical words are those that often occur in the cluster, and typical documents (e.g. cases) are those close to the cluster centroid)

10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki and Vaithyanathan in further view of Palmert (US 2014/0289231). (previously cited)

Regarding claim 16, the combination of references as applied to claim 1 above teaches [t]he relevant information acquisition method according to claim 1.
The above combination does not teach assigning, by the processor, a first weight to the first reduced terms list; assigning, by the processor, a second weight to the second terms list; determining, by the processor, if the first weight is weighted more than the second weight, less than the second weight or equal to the second weight; and combining, by the processor, the first reduced terms list and the second terms list based on the determination of the weight of the first weight and second weight to form the extracted characteristic terms, such that when the first weight is weighted more than the second weight, the first reduced terms list is given more weight than the second terms list, when the first weight is less than the second weight, the first reduced terms list is given less weight than the second terms list, and when the first weight is equal to the second weight, the first reduced terms list is given equal weight than the second terms list.

Palmert teaches assigning, by the processor, a first weight to the first reduced terms list; (Palmert, Fig. 3, weight W1 is assigned to the “Topic Suggestions” list 312a [corresponds to “first reduced terms list”]) assigning, by the processor, a second weight to the second terms list; (Palmert, Fig. 3, weight W2 is assigned to the “Topic Suggestions” list 312b [corresponds to “the second terms list”]) determining, by the processor, if the first weight is weighted more than the second weight, less than the second weight or equal to the second weight; (Palmert, Fig. 3 comparison element 316 and ¶ [0052] “characteristics of topic suggestions can be adjusted. For example, when topic suggestions are scored, weights can be applied by a processor of a computing device performing part or all of method 100 to the scored topic suggestions in lists 312a and 312b. By the same token, since any number of topic sources 308a-308N can be used, scored topic suggestions generated by the respective topic sources 100 can apply the retrieved weight to each scored topic suggestion from that source. Thus, w1 is applied to the score of each topic suggestion in list 312a. In this example, each score for each topic suggestion in list 312a is multiplied by 1.0. [0055] In FIG. 1, at block 112, when one or more scored topic suggestions in list 312b are received from NLP library 308c, in this example, the w2 value of 0.5 is applied to the score of each topic suggestion in list 312b at block 116. Thus, in this example, the scores of 5, 7 and 4 of each topic suggested in list 312b are multiplied by 0.5. [0056] In FIG. 1, at block 120, the weighted scores of topic suggestions from any lists 312 from the various topic sources 308a-308N can then be combined at a summing unit 316 of FIG. 3 to generate a combined list of topic suggestions.” [The processor is operable to determine the relative values of weights W1 and W2] (Palmert, ¶ [0073], “Thus, in the examples of FIGS. 3 and 4 above, the selection of "Mocha" from combined list 400 is treated as coming from only topic index 308b since the weighted score of W1 (1.0)x5 is greater than W2 (0.5)x4, the weighted score from NLP library 308c.”) and combining, by the processor, the first reduced terms list and the second terms list based on the determination of the weight of the first weight and second weight to form the extracted characteristic terms, such that when the first weight is weighted more than the second weight, the first reduced terms list is given more weight than the second terms list, when the first weight is less than the second weight, the first reduced terms list is given less weight than the second terms list, and when the first weight is equal to the second weight, the first reduced terms list is given equal weight than the second terms list (Palmert, Fig. 3 and ¶ 0056] “In FIG. 1, at block 120, the weighted scores of topic suggestions from any lists 312 from the various topic sources 308a-308N can then be combined at a summing unit 316 of FIG. 3 to generate a combined list of topic suggestions 400 illustrated in greater detail in FIG. 4. Thus, in the example of FIG. 3, the weighted scores of topic suggestions in list 312a using w 1 and the weighted scores of topic suggestions in list 312b using w2 are added at summing unit 316, such that combined list 400 includes all of the topic suggestions appearing in lists 312a and 312b with combined weighted scores, as shown in FIG. 4.”)
	[Looking at Fig. 3, a document 304 is presented to a plurality of “Topic Sources”, for example, a Natural Language Processor, a Third-Party Dictionary, or a Noun Phrase Extractor.  Each of these Topic Sources generates a list of scored “Topic Suggestions” (corresponds to “terms lists”).  Each of the scored Topic Suggestions is then weighted by a weight associated with the corresponding Topic Source, such as the weights W1 and W2.  The individual lists of scored and weighted Topic Suggestions are then combined at element 316 to produce a “Combined List” of weighted and scored Topic Suggestions at element 400.  The values of the Topic Source weights W1 and W2, along with the scores for individual terms, determine where particular terms are ranked in the Combined List at 400.  Topics generated by Topic sources having greater assigned weights are therefore “bumped up” in the Combined List compared to terms generated by Topic Sources with lower weights, since each term’s score is multiplied by the weight assigned to the corresponding Topic Source]

	It would have been obvious to one of ordinary skill in the art to modify the term extraction of Yamasaki with the weighted combination of Palmert, the benefit being that the extracted document keywords may be weighted based on how often users accepted suggestion from a particular Topic Source over a period of time, as cited by Palmert at ¶ [0071], “Thus, a weight can be incremented for a given topic source when the accept ratio for that topic source is above the average accept ratio and decremented when the accept ratio for that topic source is below the average accept ratio. Applying the techniques herein, weights for the various topic sources can converge towards optimal values over successive intervals.” and “Thus, in general, topic sources that prove to be successful at suggesting topics over successive intervals have their weights increased, while topic sources performing poorly have their weights reduced.” Palmert, ¶ [0083].

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SCOTT R GARDNER/Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126